1
                                                            July 9, 2021
                                                                VPC
2
                                                               JS-6
3

4

5

6                             UNITED STATES DISTRICT COURT
7                        CENTRAL DISTRICT OF CALIFORNIA
8
     GUVEN UZUN,                                  CASE NO.: 2:20-cv-05756 SB (MAA)
9
                 Plaintiff,
10
      v.                                          JUDGMENT
11
     CITY OF SANTA MONICA, a Government
12   Entity; OFFICER ARSENIO
     VALENZUELA; OFFICER EVAN
13   RALEIGH; OFFICER RYAN KING;
     SERGEANT LEWIS GILMOUR;
14   SERGEANT MICHAEL CHUN and DOES
     1 through 10 inclusive,
15
                 Defendants.
16

17

18         This Court having granted Defendants CITY OF SANTA MONICA, OFFICER
19   ARSENIO VALENZUELA, OFFICER RYAN KING, OFFICER EVAN RALEIGH,
20   SERGEANT LEWIS GILMOUR and SERGEANT MICHAEL CHUN’s Motion for
21   Summary Judgment by Order dated June 29, 2021, IT IS ORDERED, ADJUDGED
22   AND DECREED that judgment is entered in favor of Defendants and against Plaintiff
23   GUVEN UZUN.
24

25

26   DATED: July 9, 2021                                                   ____
                                                   STANLEY BLUMENFELD, JR.
27                                               UNITED STATES DISTRICT JUDGE

28


                                             1
